                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

MICHELLE A. BRADY,

               Plaintiff,
v.                                                             Case No. 8:19-cv-1268-T-24 SPF

SHAUN J. BRADY, ET AL.,

            Defendants.
_________________________/

                                            ORDER

       This cause comes before the Court on Defendant Shaun Brady’s Motion to Dismiss.

(Doc. No. 14). Plaintiff opposes the motion. (Doc. No. 19). As explained below, the motion is

granted.

I. Background

       Plaintiff Michelle A. Brady alleges the following in her amended complaint (Doc. No. 1-

1): Plaintiff and Defendant Shaun J. Brady (“Mr. Brady”) were married in November of 2009 in

Massachusetts. Thereafter, Plaintiff was covered under Mr. Brady’s health insurance (“BCBS”)

that was provided through his employment with the federal government.1

       Plaintiff and Mr. Brady divorced in early 2011 while still living in Massachusetts. Their

divorce agreement states that Mr. Brady was required to continue to provide and maintain health

insurance for Plaintiff as long as his employer provided such coverage and neither Mr. Brady nor

Plaintiff had remarried. Later in 2011, Plaintiff moved to Florida. Mr. Brady currently resides in



       1
         Defendants Blue Cross and Blue Shield of Massachusetts, Inc. and Blue Cross and Blue
Shield of Florida, Inc. (collectively, “BCBS”) were the Bradys’ health insurance providers during
the relevant time. Plaintiff’s claims against BCBS were dismissed by this Court on July 16,
2019. (Doc. No. 17).
Texas. After the divorce and for the next seven years, BCBS remitted payments to Plaintiff’s

medical service providers.

       In May of 2018, Mr. Brady remarried, and he attempted to add his new wife to his health

insurance plan. At that time, Mr. Brady disclosed to his employer that he had divorced Plaintiff

in 2011—a fact that he had previously withheld from his employer and BCBS. Because Mr.

Brady’s employer and BCBS believed that Mr. Brady was married to Plaintiff from 2011 through

2018, they had provided health insurance coverage for Plaintiff. However, the health insurance

plan specifically prohibited a divorced spouse from remaining on an employee’s health insurance

plan under the same terms as when they were married.2

       As a result, Plaintiff’s health insurance coverage was terminated retroactively to the

purported date of the Bradys’ divorce.3 BCBS then reversed payments previously made to

Plaintiff’s medical service providers, and Plaintiff began receiving invoices from her medical

service providers seeking payment. To date, Plaintiff’s medical service providers have sought

nearly $900,000 from her for their prior services.

       In April of 2019, Plaintiff filed suit against Mr. Brady in state court, and the case was

later removed to this Court. In her amended complaint, Plaintiff asserts two claims against Mr.

Brady—fraud and breach of contract.

       Plaintiff alleges the following in support of her fraud claim: Under the terms of the


       2
         However, Plaintiff’s insurance coverage may have been able to continue for up to 36
months under the TCC (temporary continuation of coverage) provisions of the Federal Health
Benefits Program. The TCC provisions set forth certain time limits for enrollment after a
divorce.
       3
        Plaintiff contends that an incorrect, earlier date for the divorce was used when
terminating her health insurance.

                                                 2
divorce agreement, Mr. Brady agreed to continue to provide Plaintiff with health insurance under

his health plan. However, Mr. Brady knew that once he divorced Plaintiff, he could no longer

provide her with health insurance under his health plan. Mr. Brady failed to disclose this

knowledge and continued to make Plaintiff believe that he was providing her with health

insurance until it was retroactively terminated by BCBS. Mr. Brady made these statements for

the purpose of misleading and inducing Plaintiff to enter into the divorce agreement. Plaintiff

relied on Mr. Brady’s representations that she continued to have health insurance to her

detriment, as her past medical service providers are seeking reimbursement for their treatment.

       Plaintiff’s breach of contract claim is based on Mr. Brady’s failure to provide her with

health insurance and to provide her with at least 30 days’ notice prior to the termination of her

health insurance, as required by their divorce agreement. In response, Mr. Brady filed the instant

motion to dismiss her claims.

II. Motion to Dismiss

       Mr. Brady makes two arguments in support of dismissal: (1) Plaintiff fails to state a fraud

or contract claim; and (2) this Court lacks personal jurisdiction over him. As explained below,

the Court agrees that this Court lacks personal jurisdiction over Mr. Brady.

       This Court is mindful of the following when evaluating personal jurisdiction:

               A plaintiff seeking the exercise of personal jurisdiction over a
               nonresident defendant bears the initial burden of alleging in the
               complaint sufficient facts to make out a prima facie case of
               jurisdiction. . . . [Courts] consider two questions in resolving personal
               jurisdiction: (1) whether personal jurisdiction exists over the
               nonresident defendant[s] under Florida’s long-arm statute, and (2) if
               so, whether the exercise of jurisdiction would violate the Due Process
               Clause of the Fourteenth Amendment to the U.S. Constitution.



                                                  3
Prunty v. Arnold & Itkin LLP, 753 Fed. Appx. 731, 734 (11th Cir. 2018)(quotation marks and

internal citations omitted).

       Plaintiff contends that this Court has personal jurisdiction over Mr. Brady under Florida’s

long-arm statute, because he committed fraud—a tortious act—within Florida. Fla. Stat.

§ 48.193(1)(a)(2). The flaw in this argument is two-fold. First, to the extent that Plaintiff is

asserting a fraudulent inducement claim—that she was fraudulently induced into entering into the

divorce agreement—the fraud was committed in Massachusetts.4

       To the extent that Plaintiff is asserting a fraudulent misrepresentation/concealment of the

breach of his obligation to provide her with health insurance, such a claim is not cognizable

under Florida law because it is really a repackaged claim that Mr. Brady breached the divorce

agreement. Mr. Brady argues that such a fraud claim is not independent of the alleged breach,

and as such, it cannot stand. This Court agrees. As explained by one court:

               To state a claim for fraudulent misrepresentation under Florida law,
               a plaintiff must allege: (1) a false statement concerning a material
               fact; (2) knowledge by the person making the statement that it was
               false; (3) intent by the person making the statement to induce
               another’s reliance; and (4) reliance by such other person on the
               misrepresentation. Notably, where a party is in contractual privity
               with another, to bring a valid tort claim, the party must establish that
               the tort is independent of any breach of contact. . . . [D]istrict courts
               within Florida have held that it is well settled that a plaintiff may not
               recast causes of action that are otherwise breach-of-contract claims as
               tort claims. With regard to a fraud claim, one court explained that the
               critical inquiry focuses on whether the alleged fraud is separate and
               apart from the performance of the contract. . . .Put differently, where
               the alleged fraudulent misrepresentation is “inextricably intertwined”


       4
         The Court makes no finding regarding whether Plaintiff has stated a sufficient claim of
fraudulent inducement. The only finding that the Court is making relating to such a claim is that
assuming that she has stated a sufficient claim of fraudulent inducement, such would not provide
a basis for personal jurisdiction over Mr. Brady.

                                                  4
                 with the performance of a contract, there is no cognizable claim
                 sounding in fraud.

CEMEX Construction Materials Fla., LLC v. Armstrong World Industries, Inc., 2018 WL

905752, at *10–11 (M.D. Fla. Feb. 15, 2018)(internal citations, quotation marks, and footnote

omitted).

       In CEMEX, the counterclaim-plaintiff Armstrong and counterclaim-defendant CEMEX

were parties to a distribution agreement, in which CEMEX agreed not to sell Armstrong’s

products outside of the designated distribution territory. See id. at * 1–2. Armstrong alleged that

CEMEX not only breached the distribution agreement by making sales of Armstrong’s product

outside of the designated distribution territory, but CEMEX also made fraudulent

misrepresentations to Armstrong in order to conceal the sales. See id. at *2–4. As a result,

Armstrong asserted breach of contract and fraud/misrepresentation claims against CEMEX.

See id. at *7, 10. In finding that the fraud claim should be dismissed, the CEMEX court stated

the following:

                 Armstrong’s purported fraudulent concealment claim fails because
                 the alleged misrepresentations which Armstrong asserts CEMEX
                 used to conceal CEMEX’s true actions are inextricably intertwined
                 with its performance of the contract. Indeed, as alleged by
                 Armstrong, it is by virtue of the misrepresentations that CEMEX
                 accomplished the alleged breach of the Distribution Agreement. . . .
                 Armstrong’s allegations of fraud are more properly characterized as
                 allegations of fraud in the performance of the contract, and as such
                 the fraud claim premised on those allegations is not cognizable under
                 Florida law.

Id. at 11–12 (citations omitted).

       In this case, like the CEMEX case, the alleged misrepresentations that were used to

conceal Mr. Brady’s true actions are inextricably intertwined with the performance of his


                                                  5
obligations under the divorce agreement. As such, to the extent that Plaintiff is alleging a fraud

claim (other than one for fraudulent inducement), such a claim fails under Florida law and thus

cannot provide personal jurisdiction over Mr. Brady.

       Given that Plaintiff has only argued that this Court has personal jurisdiction over Mr.

Brady based on his allegedly fraudulent statements to Plaintiff in Florida regarding her health

insurance, the Court finds that it does not have personal jurisdiction over Mr. Brady. Given this

finding, Plaintiff asks this Court to dismiss her claims against Mr. Brady without prejudice, so

she may re-file her claims in a court with proper jurisdiction. The Court will do so.

III. Conclusion

       Accordingly, it is ORDERED AND ADJUDGED that:

       (1)      Defendant Shaun Brady’s Motion to Dismiss (Doc. No. 14). is GRANTED to the

               extent that the Court finds that it does not have personal jurisdiction over Mr.

               Brady.

       (2)     The Court dismisses Plaintiff’s claims against Mr. Brady without prejudice, and

               the Clerk is directed to close this case.

       DONE AND ORDERED at Tampa, Florida, this 21st day of August, 2019.




Copies to:
Counsel of Record




                                                  6
